693 P.2d 26 (1984)
298 Or. 392
STATE of Oregon, Petitioner On Review,
v.
Sigifredo Ultreras SORIANO, Respondent On Review.
State of Oregon, Petitioner On Review,
v.
JAMES ALBERT GOGUEN, Respondent On Review.
State of Oregon, Petitioner On Review,
v.
PAUL MONROE MCDOUGALL, Respondent On Review.
In the matter of Terry James White, a Witness.
State of Oregon, Petitioner On Review,
v.
Terry James White, Respondent On Review.
SC S31000.
Supreme Court of Oregon, In Banc.
Argued and Submitted December 13, 1984.
Decided December 27, 1984.
Stephen F. Peifer, Asst. Atty. Gen., Salem, argued the cause for petitioner on review. With him on the petition and brief were Dave Frohnmayer, Atty. Gen. and James E. Mountain, Jr., Sol. Gen., Salem.
Enver Bozgoz, Klamath Falls, argued the cause and filed the brief for respondents Soriano and Goguen.
Robert J. McCrea, Eugene, argued the cause for respondent McDougall. Kenneth A. Morrow, Eugene, filed the brief in the Court of Appeals.
Alexander A. Wold, Jr., Eugene, argued the cause and filed the brief for respondent White.
Mildred J. Carmack, Portland, filed a brief amicus curiae in the Court of Appeals for the American Civil Liberties Union Foundation of Oregon, Inc.
Stephen J. Williams, Salem, filed a brief amicus curiae in the Court of Appeals for the Oregon Criminal Defense Lawyers Association.
PER CURIAM.
We allowed review of these consolidated cases to determine the validity of ORS 136.619 in light of Article I, section 12, of the Oregon Constitution. The Court of Appeals (Gillette, J.), after a careful and exhaustive analysis, concluded that, under the Oregon Constitution, only transactional immunity is permissible and that the lesser, statutory immunity of use and derivative use fails to meet the requirements of the Oregon Constitution. 68 Or. App. 642, 684 P.2d 1220 (1984).
We have examined the initial arguments of the state to uphold the statute made before the Court of Appeals and the subsequent arguments presented to us in the petition for review and upon oral argument. We agree with the analysis and conclusion of the Court of Appeals and adopt its opinion as our own.
*27 The decisions of the Court of Appeals are affirmed.